Carleton, J.,

delivered the opinion of the court.
This is the second time this cause comes before this court.
On the first appeal, it appeared that the syndic of the creditors of Huntstock, filed in the District Court, a tableau of distribution, and placed Reynolds, Byrne & Co. thereon, as chirographery creditors, to which they filed their opposition, and claimed to be recognized as mortgage creditors, and paid as such. The district judge, rendered a judgment in their *571favor, and Thomas Smith & Co., other creditors of the insolvent, appealed.
Where certain, creditors are placed on a partial tableau, filed by the syn-dic, with privilege and mortgage by a final judgment, unre-vevsedy their claim and rank will not be disturbed, 4 on an appeal from the homologation of an amended tableau, giving them the same rank. The first judgment which fixed it, is res judicata.
Owing to some irregularity in the service of citation, the appeal was dismissed.
An amended tableau was thereafter filed by the syndic, in which Reynolds, Byrne & Co. were again placed as chiro-graphery creditors. They appeared, opposed its homologation as before, plead the former judgment as res judicata, and the judge again ordered them to be paid as mortgage creditors. From this last judgment the syndic, by appeal, brings the cause again before this court.
We think the judge decided correctly. By the dismissal of the appeal, the first judgment became final from the lapse of time. It now forms the only rule of distribution and payment among the creditors, upon all matters therein determined, and cannot be reviewed by any subsequent decree.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.